UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (date of earliest event reported):December 11, 2014 INNOVUS PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Nevada 000-52991 90-0814124 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 9171 Towne Centre Drive, Suite 440, San Diego, CA 92122 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (858) 964-5123 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On December 11, 2014, Innovus Pharmaceuticals, Inc. (the “Company”) issued a press release announcing that the Company had expanded its marketing and distribution agreement with Tramorgan Limited (“Tramorgan”), whereby Tramorgan was granted the right to sell the Company’s Vesele® product in the United Kingdom. A copy of the press release that discusses this matter is filed as Exhibit 99.01 to, and incorporated by reference in, this report. The information in this Current Report is being furnished and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that Section. The information in this Current Report shall not be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, except as shall be expressly set forth by specific reference in any such filing. Item 9.01Financial Statements and Exhibits. (d)Exhibits. Press Release, dated December 11, 2014, issued by Innovus Pharmaceuticals, Inc. (furnished herewith) SIGNATURE Pursuant to the requirement of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. INNOVUS PHARMACEUTICALS, INC. Date:December 11, 2014 By: /s/ LYNNETTE DILLEN Lynnette Dillen Chief Financial Officer
